PER CURIAM.
Appellant Nate Trachsel, who was defendant below, appeals an adverse final judgment.
Trachsel is a lot owner at the Kon Tiki Resort, which consists of a group of individually-improved lots, and common areas, located in Monroe County, Florida. Tra-chsel owns two individual lots and has, at present, a one-tenth interest in the common areas as tenant in common with the other lot owners. Appellee S.C.K.W., Inc. performs the maintenance and repair of the common areas for the benefit of the tenants in common. The expenses include a portion of the on-site managers’ salary, as well as out-of-pocket expenditures for maintenance, insurance, and taxes.*
Trachsel resides full-time in one unit and rents his other unit to guests. Trachsel and his tenants use the various facilities at Kon Tiki and derive benefit therefrom. Trachsel asserts, however, that he is not obliged to make any contribution toward the expenses of maintaining the common area.
We entirely agree with the trial court’s conclusion to the contrary and affirm the judgment in S.C.K.W.’s favor. See Spikes v. Spikes, 396 So.2d 1192 (Fla. 2d DCA 1981); Mintz v. Ellison, 233 So.2d 156, 157 (Fla. 3d DCA 1970). We also conclude that there is substantial competent evidence in the record to support the amount awarded.
Affirmed.

 The remainder of the manager's salary, and other expenses, are incurred to operate a rental pool for rental of unit owners' properties. Tra-chsel does not participate in the rental pool and S.C.K.W. has not sought to assess him for those expenses.